                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                8:19CR114

       v.
                                                               ORDER
KAN TAP,

                    Defendant.


      This matter is before the Court on the government’s Motion for Dismissal (Filing
No. 29) pursuant to Federal Rule of Criminal Procedure 48(a). The government requests
leave to dismiss, without prejudice, the Indictment (Filing No. 1) against Kan Tap. The
Court finds the motion should be granted. Accordingly,

      IT IS ORDERED:
      1.     The government’s Motion for Dismissal (Filing No. 29) is granted.
      2.     The Indictment (Filing No. 1) against Kan Tap is dismissed without
             prejudice.

      Dated this 27th day of June 2019.

                                              BY THE COURT:



                                              Robert F. Rossiter, Jr.
                                              United States District Judge
